Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-0580)

Complainant
v.

Al Zama LLC
d/b/a Smoker’s Discount World,

Respondent.
Docket No. C-14-1055
Decision No. CR3290

Date: July 11, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Al Zama LLC d/b/a Smoker’s Discount World, at 351 Boston
Post Road, North Windham, Connecticut 06256, and by filing a copy of the complaint
with the Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that Smoker’s Discount World impermissibly sold cigarettes to a minor
and utilized self-service displays containing cigarette tobacco and smokeless tobacco,
violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seg., and
its implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose a $500 civil
money penalty against Respondent Smoker’s Discount World.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on May 13, 2014, CTP served the
complaint on Respondent Smoker’s Discount World by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these

actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R. §
17.11, issue an initial decision ordering it to pay the full amount of the proposed penalty.

Respondent Smoker’s Discount World has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer. Pursuant
to 21 C.F.R. § 17.11, l assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

¢ On June 25, 2013, an FDA-commissioned inspector observed customer-accessible
shelves of cigarette tobacco and smokeless tobacco on the sales floor of
Respondent’s business establishment at 351 Boston Post Road, Suite 9, North
Windham, Connecticut 06256. One of Respondent’s employees also stated that
the establishment was open to the public;

e Ina warning letter dated August 15, 2013, CTP informed Respondent of the
inspector’s June 25, 2013 observations, and that self-service displays of tobacco
products in non-exempt facilities violate federal law, 21 C.F.R.  § 1140.16(c).
The letter further warned that Respondent’s failure to correct its violations could
result in a civil money penalty or other regulatory action;

e At approximately 9:44 a.m. on November 19, 2013, at Respondent’s business
establishment, 351 Boston Post Road, Suite 9, North Windham, Connecticut
06256, FDA-commissioned inspectors documented Respondent’s staff selling a
package of Top Regular Premium cigarette tobacco to a person younger than 18
years of age. The purchaser was also able to directly access the Top Regular
Premium cigarette tobacco from a self-service display.

These facts establish Respondent Smoker’s Discount World’s liability under the Act.
The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco
product is misbranded if sold or distributed in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21
C.F.R. § 1140.1(b). The Secretary issued the regulations at 21 C.F.R. pt. 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg.
13,229 (Mar. 10, 2010). Under 21 C.F.R. § 1140.14(a), no retailer may sell
cigarettes or cigarette tobacco to any person younger than 18 years of age. Under 21
C.F.R. § 1140.16(c), retailers may not use self-service displays to sell cigarette tobacco or
smokeless tobacco, except in a facility in which no person younger than 18 years of age
is permitted to enter at any time, 21 C.F.R. § 1140.16(c)(2)(ii).

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, | enter default judgment in the amount of $500 against Respondent Al
Zama LLC d/b/a Smoker’s Discount World. Pursuant to 21 C.F.R. § 17.11 (b), this order
becomes final and binding upon both parties after 30 days of the date of its issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

